Title: II. Draft of “A Dissertation on the Canon and the Feudal Law”, August 1765
From: Adams, John
To: 


      
       
        August? 1765
       
      
      “Ignorance and Inconsideration,” (says Dr. Tillotson) “are the two great Causes of the Ruin of Mankind.” This excellent observation, was made by that great Prelate, in the Way of his own Profession, with Relation to the Interest of his fellow Men; in a future and immortal state. But it is of equal Truth and Importance, when applied to the Happiness of Men, on this side the Grave. In the early Ages of the World absolute Monarchy seems to have been the universal form of Government. Kings and a few of their great Counsellors and Captains exercised, a cruel Tyranny over their Vassals and Subjects the People, who were little higher in those Days in the scale of intelligence than the Camells and Asses and Elephants, that carried them and their Arms and their Engines, to War.
      By What Causes it was brought to pass that the People, in the middle ages, became more generally intelligent, would not perhaps be practicable, in these days to discover. But the Fact is certain, and it is as certain, that wherever, a general Knowledge and sensibility have prevailed among the People, Arbitrary Government and every kind of oppression, have lessened and disappeared in Proportion. Man has an exalted soul!—and the Same Principle in human Nature, that aspiring Noble Principle founded in Benevolence and cherished by Knowledge, I mean Ambition the Love of Power, has been the Cause of slavery and the Cause of Freedom. This Principle, it is, that has always prompted, the Kings and Princes and Nobles of the Earth to grasp at unlimited Power by every subtlety to shake off, all the Limits of their Power: and the Same Principle has always prompted the Common People, to aspire at Independancy, and to confine the Power of the great ones, within the Limits of Reason, and Equity.
      The poor People, it is true, have been much less successful, than the Great. They had not so much Leisure, they knew not so well how to unite and exert their strength—ignorant as they were of Arts and Letters, they could not frame and support a regular system of opposition.
      This has been known, by the great, to be the Temper of Mankind and they have accordingly laboured, in all Ages, to wrest from the Populace, both the Knowledge of their Rights and Wrongs, and the Power to assert the former, and redress the Latter. I say Rights, for such they have undoubtedly, antecedent to all Earthly Government, Rights that cannot be repealed or restrained by human Laws—Rights derived from the great Legislater of the Universe.
      Since the Promulgation of Christianity the two greatest systems of Tyranny that have Sprung from this source, are the Cannon and the feudal Law. The Desire of Dominion, however noble and useful on the whole, is however, when unawed and unrestrained by Hopes and Fears, an encroaching, grasping, restless and ungovernable Principle. And among all the Variety of iniquitous systems that have been contrived by the great, for the Gratification of it, in themselves was never So successful, as in the Invention and Establishment of the Cannon and the Feudal Law. In the former, the most refined, sublime, extensive and astonishing Constitution of Policy that was ever conceived by the human Mind, we find was framed by the Romish Clergy, for the Aggrandisement of their own order.
      All the Epithets, that I have given to the Romish Policy, will be owned to be just, when it is considered, that they found it practicable to persuade Mankind, that God almighty had intrusted them with the Keys of Heaven, whose Gate they might open and Close at Pleasure—With a Power of Dispensation over all the Rules and Obligations of Morality—With an Authority to Licence all sorts both of Sins and Crimes.—With a Power of deposing Princes, and absolving subjects from their Allegiance.—With a Power of procuring or witholding the Rain of Heaven and the Beams of the Sun—With the Management of Earthquakes, Pestilence and Famine—Nay with the misterious, awful Incomprehensible Power of Creating out of Bread and Wine the Flesh and Blood of the great Creator of the Universe. And all these opinions, they were enabled to propagate and rivet in the Minds of the People, by reducing the Minds of the Common People them to a State of Sordid Ignorance and staring Timidity, and by infusing into them a religious Horror of Letters and Knowledge of every Kind. Thus was human Nature chained fast for ages in a cruel, shameful, deplorable Servitude, to him and his Subordinate Tyrants, who it was foretold, would exalt himself above all that was called God and that was worshiped.
      In the latter We find another System, Similar in many Respects to the former: which, altho it was originally formed, perhaps for the necessary Defense of a barbarous People, against the Inroads and Invasions of her neighboring nations; Yet for the Same Purposes of Tyranny, Cruelty and Lust, which had dictated the Cannon Law, it was soon adopted by allmost all the Princes of Europe and wrought into the Constitution of their Govt. It was originally a Code of Laws for a vast Army in a Perpetual Encampment. The General was invested with the Sovereign Propriety of all the Lands within their Territory—of Him the first Rank of his great officers, held the Lands, immediately, and the other subordinate Ranks, held of them, and all held by a Variety of Duties and services, tending to bind the Chains the faster on every order of Mankind. In this Manner the Common People were held together in Clans and Herds in a State of Servile Dependance on their Lords, bound by the tenure of their lands to follow them to their Wars whenever they commanded, and in a state of total Ignorance of every Thing divine and humane, excepting the Use of Arms and the Culture of the Lands.
      But another Event, still more calamitous to human Liberty, was a wicked Confederacy between the two Systems of Tyrany above described. It seems to have been even stipulated between them that the temporal Grandees, should contribute every Thing in their Power to maintain the Ascendancy of the Priesthood, and the Spiritual Grandees in their turn, shold employ that ascendancy over the Consciences of the People, in impressing on their Minds a blind, implicit obedience to civil Magistracy.
      Thus, as long as this Confederacy lasted and the People were kept in Ignorance, Liberty, and with her Knowledge and Virtue too, seem to have deserted the Earth, and one Age of Darkness succeeded another, till God in his Providence, raised up the Champions who began and conducted the Reformation. From the Time of the Reformation, to the first settlement of America, Knowledge gradually increased in Europe but especially in England and as fast as Knowledge increased, and Spread among the People, Ecclesiastical and civil Tyranny, which I use as synonimous Expressions for the Cannon and feudal Law, Seem to have lost their strength and Weight. The People grew more and more sensible of the Wrong that was done them, by those systems, more and more impatient under it, and determined at all Hazards to rid themselves of it, till the struggle at last, under the Stewarts grew, formidable violent and bloody.
      It was this Struggle that peopled America. It is commonly Said that these Colonies were peopled by Religion—But I should rather say that the Love of Liberty, projected conducted and accomplished the settlement of America.
     